internal_revenue_service number release date index number --------------------------- -------------------- ------------------------------------------------ ---------------------------------- -------------- --------------------------- - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-125131-05 date date ------------------------------------------------ ---------------------------------------------------------- -------------------------------------------------- ---------------------------------------------- ---------------------- legend trust ------------------------------------------------------------- llc1 -------------------------------------------------------------- llc2 llc3 date date x date date date date year month -------------------------- -------------------------- -------------------------- ---------------------- ------------- ------- ---- --------------------------- ------------------ ---------------------- this is in reply to a letter dated date and a subsequent submission trust was formed on date to acquire hold and lease office buildings trust plr-125131-05 date date dear ------------- requesting a ruling on behalf of trust and llc1 you have requested a ruling that trust and llc1 be granted an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election for llc1 to be treated as a taxable_reit_subsidiary trs of trust under sec_856 of the internal_revenue_code facts was classified as a partnership for federal_income_tax purposes from date through its taxable_year ended date trust owns class a office buildings through several subsidiary entities owned by llc2 was formed on date llc1 owns x percent of the ownership interests in llc3 and the remaining interests in llc3 are owned by llc2 classified as an association_taxable_as_a_corporation effective as of date as a result of llc1 electing_corporation status llc1 and llc2 are treated as members in a partnership with respect to their ownership of llc3 the primary reason for having llc3 treated as a partnership rather than a disregarded_entity was to avoid uncertainties in the application of certain state and local_tax provisions that may apply to entities that own interests in entities that are disregarded for tax purposes accordingly for the taxable_year ended date trust filed form_1065 u s return of partnership income and llc1 filed form_1120 u s_corporation income_tax return taxed as a real_estate_investment_trust reit on date trust and llc1 each filed applications to request an extension of time to file their federal_income_tax returns for year until date trust needed to file form 1120-reit to make its reit election for year during month trust received an initial draft of its form 1120-reit from the accounting firm that had been engaged to prepare the return in reviewing the draft return the in-house tax person with primary responsibility for trust’s tax reporting and on date llc1 filed form_8832 entity classification election to elect to be for its taxable_year ending date trust determined that it would elect to be trust owns all of the membership interests in llc2 llc1 which is wholly- trust and llc1 make the following representations in support of this ruling trust represents that it failed to timely make a trs election with llc1 because it plr-125131-05 compliance realized that trust and llc1 had inadvertently failed to make a joint election for llc1 to be treated as at trs of trust effective as of date trust has submitted an affidavit executed by its in-house tax person indicating that trust filed form 1120-reit to be taxed as a reit for year on date having filed its reit for year trust is now able to make the requested joint trs election and seek the relief requested did not realize that it owned an interest in an entity taxable as a corporation this was primarily because llc1 was the only entity owned by trust that elected to change its default classification and be treated as an association_taxable_as_a_corporation also llc1’s sole activity and asset was its minor x percent interest in llc3 request the granting of relief under sec_301_9100-3 will not result in trust or llc1 having a lower tax_liability in the aggregate for all years to which the trs election applies than they would have had if the election had been timely made taking into account the time_value_of_money neither trust nor llc1 was fully informed in all material respects of the required trs election and related tax consequences but chose not to file the election neither trust nor llc1 used hindsight in requesting relief finally trust and llc1 represent that they are not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 for tax reporting and compliance in support of this ruling_request law and analysis sec_856 provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition the election and the revocation may be made without the consent of the secretary service announced the availability of form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year the instructions further provide that the effective date of the election cannot be more than months and days prior to the date of filing the election or more than months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with trust has submitted affidavits of its vice-president and the individual responsible in announcement 2001_1_cb_716 the internal_revenue_service plr-125131-05 the service officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden utah sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of ' sec_301_9100-3 provides that subject_to paragraphs b i through iii of ' when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and ' c provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and representations made we conclude that trust and llc1 have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat llc1 as a taxable_reit_subsidiary of trust as of date therefore trust and llc1 are granted a period of time not to exceed days from the date of this letter to submit the form_8875 this ruling is limited to the timeliness of the filing of the form_8875 this ruling s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether trust otherwise qualifies as a reit under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of trust and llc1 is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director s office will determine such tax_liability for the years involved if the director s office determines that such tax_liability is lower that office will determine the federal_income_tax effect plr-125131-05 this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives enclosures copy of this letter copy for sec_6110 purposes sincerely yours william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
